t c summary opinion united_states tax_court william c eberhardt jr and susan a eberhardt petitioners v commissioner of internal revenue respondent docket no 1918-03s filed date william c eberhardt jr and susan a eberhardt pro sese kevin w coy for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_6330 and sec_7463 of the internal_revenue_code in effect at the time that the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or pursuant to sec_6330 petitioners seek review of respondent's determination to proceed with collection of their tax_liability of dollar_figure for at trial petitioners also challenged the amount of interest that has accrued on their tax_liability the issues for decision are whether the appeals officer abused her discretion in rejecting petitioners' offer_in_compromise oic and sustaining a proposed levy to collect petitioners' unpaid income_tax_liability and the appeals officer should have abated interest assessed with respect to petitioners' liability for the tax_year the stipulation of facts and the exhibits received into evidence are incorporated herein by reference petitioners resided in riverside california at the time the petition was filed background a examination of petitioners' individual_income_tax_return for on date petitioners filed a joint form_1040 u s individual_income_tax_return for on date respondent notified petitioners that their return had been selected for examination on date respondent mailed to petitioners a letter containing a report of proposed adjustments in that report respondent determined that petitioners were liable for the 10-percent additional tax for making a premature withdrawal from their retirement_plan on date petitioners sent respondent a letter detailing petitioner william c eberhardt jr 's mr eberhardt disability and relying on that condition as authorization to withdraw retirement_funds without penalty on date respondent notified petitioners that additional issues had been identified for audit with regard to petitioners' tax_year the letter contained a form_4564 information_document_request idr which solicited documentation pertaining to petitioners' medical_expenses casualty or theft_loss and income and expense items on petitioners' schedule c profit or loss from business as well as additional information pertaining to mr eberhardt's disability on date petitioners sent respondent a letter containing additional documentation regarding the issue of mr eberhardt's disability also enclosed was a copy of a letter dated date in which petitioners were notified that the examination of their return showed that no change was necessary in the tax reported in that return petitioners did not submit any documents pertaining to mr eberhardt's medical_expenses or any of the other documents requested in the idr on date respondent sent petitioners a second idr regarding petitioners' medical_expenses casualty or theft_loss and schedule c income and expenses on date petitioners submitted to respondent documentation pertaining to their claimed casualty or theft_loss which was related to petitioners' pension_plan they did not submit any medical expense or schedule c documentation on date petitioners sent respondent a copy of their federal_income_tax return and a copy of a letter respondent sent to petitioners resolving an audit of their tax_year after reviewing petitioners' return respondent's examiner narrowed the scope of the audit of petitioners' return to their medical_expenses and the pension-related casualty or theft_loss on date respondent mailed to petitioners a report proposing adjustments to petitioners' medical expense deductions and the pension-related casualty or theft_loss petitioners had invested in a self-directed_ira with first pension corporation first pension in date first pension filed for bankruptcy and the accounts of their investment trustee summit trust company were frozen at the time of the bankruptcy filing petitioners' account contained a 5-acre parcel of land that petitioners allege decreased in value while their account was frozen on date petitioners submitted to respondent additional documents they had prepared pertaining to the casualty or theft_loss issue respondent reviewed the documentation and on date notified petitioners that respondent's determination had not changed respondent also provided petitioners with copies of cases supporting respondent's decision to disallow petitioners' casualty or theft_loss on date respondent sent petitioners an updated report proposing adjustments to petitioners' medical expense and casualty or theft_loss deductions as well as an additional case supporting respondent's decision regarding the casualty or theft_loss issue respondent also sent petitioners a separate letter soliciting an extension of the period of limitations within which to audit petitioners' return on date petitioners signed a form_872 consent to extend time to assess tax extending to date the period within which respondent could assess the tax due for petitioners' tax_year respondent sent petitioners a revised audit report dated date disallowing petitioners' medical_expenses for lack of substantiation and also disallowing their casualty or theft_loss on date respondent closed out the audit of petitioners' return as unagreed and forwarded the case to the appeals_office b review of petitioners' return by the appeals_office petitioners' case file was received in appeals on or about date and appeals officer marilyn radford ms radford was assigned to handle the case petitioners agreed to hold their initial meeting with ms radford on date on date petitioners sent her information setting forth their position on the audit ms radford asked for a postponement of the initial meeting so she could review the information ms radford held telephone conferences with petitioners on date and date petitioners complained that the irs handled their audit unprofessionally and caused unnecessary delays petitioners also blamed the irs for allowing a qualified_plan to defraud its investors and for the resulting loss in the value of their ira petitioners did not discuss the medical expense issue at all ms radford prepared an appeals case memorandum on date in which she recommended disallowing petitioners' medical_expenses for lack of substantiation petitioners provided only a typed list of expenses_incurred not actual receipts or statements as requested in the idrs ms radford also recommended disallowing petitioners' claimed casualty or theft_loss because petitioners still owned the property on date respondent issued a notice_of_deficiency disallowing the deductions and determining a deficiency of dollar_figure c petitioners' tax_court case on date petitioners filed a petition with this court seeking a redetermination of the tax_deficiency determined by respondent prior to trial respondent conceded the issue pertaining to petitioners' medical_expenses on schedule a at trial the court entered a decision for respondent sustaining the disallowance of the casualty or theft_loss eberhardt v commissioner t c summary opinion petitioners filed a motion for reconsideration which was denied subsequently respondent assessed the tax_deficiency and interest d respondent's collection efforts on date respondent withheld petitioners' federal_income_tax refund of dollar_figure and applied it to their outstanding tax_liability between date and date respondent mailed to petitioners three separate notices of balance due with respect to the unpaid liability on date respondent withheld petitioners' midyear refund of dollar_figure and applied it to petitioners' outstanding tax_liability on date respondent issued a final notice notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to petitioners' taxable_year on date in response to the notice_of_intent_to_levy respondent received petitioners' form request for a collection_due_process_hearing hearing e petitioners' sec_6330 hearing appeals officer wendy clinger ms clinger was assigned to handle petitioners' hearing petitioners met with her for their hearing on date during the hearing petitioners disputed their underlying tax_liability ms clinger advised them that they had already had an opportunity to challenge the liability when they had a trial before the tax_court and could not do so again in the hearing ms clinger explained that petitioners could discuss the collection alternatives available to petitioners to satisfy their tax_liability at the hearing petitioners submitted an oic offering dollar_figure to satisfy their outstanding tax_liability which totaled over dollar_figure including accumulated interest the dollar_figure would be paid within days of written acceptance of their oic petitioners requested that their oic be accepted in the interests of effective tax_administration or doubt as to collectibility in support of their grounds for effective tax_administration petitioners revisited the facts and circumstances of their prior tax_court proceeding petitioners claimed that they cannot pay the tax in full because they have a substantial amount of short-term debt the expenses of deferred maintenance on their home and the need to fund their retirement savings over a limited number of years as to doubt as to collectibility petitioners pointed to the form 433-a collection information statement for wage earners and self-employed individuals they submitted to ms clinger on their form 433-a petitioners indicated that they owned their home located in riverside california which they valued at dollar_figure with mortgages of dollar_figure petitioners also have retirement accounts valued at dollar_figure and bank accounts valued at dollar_figure petitioners indicated that their monthly income is dollar_figure and their monthly expenses are dollar_figure monthly expenses of dollar_figure are attributable to petitioners' debts ms clinger's analysis of petitioners' monthly income over allowable expenses revealed the following income dollar_figure expense type national standard1 housing utilities transportation health care taxes total allowable expense amount dollar_figure big_number big_number big_number big_number ms clinger concluded that petitioners had the ability to pay dollar_figure per month--the net difference between petitioners' monthly income and monthly allowable expenses--toward their outstanding tax_liability petitioners declined ms clinger's offer of an installment_agreement petitioners also requested an abatement of interest on the deficiency because they feel the audit of their tax_year was prolonged due to mistakes of the irs employees who performed the audit upon consideration of petitioners' submitted documentation ms clinger prepared a form 1271-c rejection or withdrawal memorandum recommending that petitioners' oic be rejected ms clinger concluded that given petitioners' available asset equity and monthly disposable income petitioners have the ability to pay the liability in full via an installment_agreement she also noted that petitioners did not demonstrate any special circumstances or grounds for an exception for effective tax 1national standard expenses are for clothing and clothing services food housekeeping supplies personal care products and services see schulman v commissioner tcmemo_2002_129 n administration on date ms clinger notified petitioners that respondent was rejecting their oic on date ms clinger sent petitioners a notice_of_determination concerning collection action under sec_6330 sustaining respondent's proposed levy as the appropriate means of collecting petitioners' unpaid liability for the tax_year she also sent petitioners another copy of the letter rejecting their oic additionally ms clinger sent petitioners a notice of full disallowance--final determination denying petitioners' request for an abatement of interest on their deficiency assessment discussion sec_6330 prescribes the matters that a person may raise at an appeals_office hearing sec_6330 provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection see 114_tc_604 114_tc_176 in addition sec_6330 establishes the circumstances under which a person may challenge the existence or amount of his or her underlying tax_liability sec_6330 provides issues at hearing -- b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability a taxpayer however is precluded from relitigating issues raised and considered in any previous appeals hearing or any other administrative or judicial proceeding in which the taxpayer meaningfully participated sec_6330 115_tc_329 petitioners not only received a notice_of_deficiency for tax_year they also litigated the matter before this court therefore they are precluded from challenging the existence or amount of their tax_liability in a subsequent sec_6330 hearing sec_6330 where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the administrative determination of the appeals_office for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite the court reviews only whether the appeals officer's refusal to accept petitioners' oic was arbitrary capricious or without sound basis in fact or law see 112_tc_19 a petitioners' offer_in_compromise sec_7122 authorizes a compromise of a taxpayer's federal tax_liability an oic may be accepted where there is doubt as to liability or collectibility or where it would promote effective tax_administration sec_301_7122-1 proced admin regs doubt as to liability does not exist where the liability has been established by a final court decision or judgment concerning the existence or amount of the liability sec_301_7122-1 proced admin regs doubt as to collectibility exists in any case where the taxpayer's assets and income are less than the full amount of the liability sec_301_7122-1 proced admin regs after reviewing petitioners' financial situation ms clinger determined that their financial situation enabled them to pay the entire tax_liability within a reasonable_time petitioners' financial information indicated that both petitioners had gainful employment and that their monthly income exceeded their necessary living_expenses thereby allowing the full payment of their liability if there is no doubt as to liability or collectibility a compromise may be entered into to promote effective tax_administration when collection of the full liability will create economic hardship within the meaning of sec_301_6343-1 proced admin regs sec_301_7122-1 proced admin regs economic hardship is defined as the inability of the taxpayer to pay his or her reasonable living_expenses sec_301_6343-1 proced admin regs factors supporting a determination that collection would cause economic hardship within the meaning of sec_301 b i proced admin regs include but are not limited to a taxpayer is incapable of earning a living because of a long term illness medical_condition or disability and it is reasonably foreseeable that taxpayer's financial resources will be exhausted providing care and support during the course of the condition b although taxpayer has certain monthly income that income is exhausted each month in providing for the care of dependents with no other means of support and c although taxpayer has certain assets the taxpayer is unable to borrow against the equity in those assets and liquidation of those assets to pay outstanding tax_liabilities sec_301_7122-1 b and c proced admin regs petitioners claim they cannot pay the tax in full because they have a substantial amount of short-term debt the expenses of deferred maintenance on their home and the need to fund their retirement savings over a limited number of years these circumstances fall short of qualifying as economic hardship within the meaning of sec_301_6343-1 proced admin regs when there are no grounds for compromise under the provisions pertaining to doubt as to liability doubt as to collectibility or effective tax_administration due to economic hardship the irs may compromise a liability to promote effective tax_administration where compelling public policy or equity considerations identified by the taxpayer provide a sufficient basis for compromising the liability sec_301_7122-1 proced admin regs compromise will be justified only where due to exceptional circumstances collection of the full liability would undermine public confidence that the laws are being administered in a fair and equitable manner a taxpayer proposing such a compromise will be expected to demonstrate circumstances that justify compromise even though a similarly situated taxpayer may have paid his liability in full id petitioners have failed to demonstrate that there are any circumstances showing that collection of their full liability would undermine public confidence that the tax laws are being administered fairly and equitably petitioners have not shown evidence sufficient to warrant consideration of an oic based on effective tax_administration grounds having reviewed the entire record including the financial information presented to ms clinger the court cannot find that the determination rejecting petitioners' oic was an abuse_of_discretion see van vlaenderen v commissioner tcmemo_2003_346 crisan v commissioner tcmemo_2003_318 willis v commissioner tcmemo_2003_302 accordingly collection by levy of petitioners' unpaid tax_liability reflected in the notice_of_determination may proceed b abatement of interest if as part of a sec_6330 hearing a taxpayer makes a request for abatement of interest the court has jurisdiction over the request for abatement of interest that is the subject of the commissioner's collection activities katz v commissioner t c pincite this court may order an abatement of interest only if there is an abuse_of_discretion by the commissioner in failing to abate interest see sec_6404 formerly sec_6404 in order to demonstrate an abuse_of_discretion a taxpayer must prove that the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law see rule a 113_tc_145 woodral v commissioner t c pincite under preamendment sec_6404 the commissioner may abate the assessment of interest on any payment of tax to the extent that any error or delay in payment is attributable to an officer_or_employee of the irs being erroneous or dilatory in performing a ministerial_act lee v commissioner supra pincite a ministerial_act does not include a decision concerning the proper application of federal tax law or other federal or state law sec_301_6404-2 proced admin regs an error or delay by the commissioner can be taken into account only if it occurs after the commissioner has contacted the taxpayer in writing with respect to the deficiency and no significant aspect of the error or delay is attributable to the taxpayer see sec_6404 112_tc_230 hawksley v commissioner tcmemo_2000_354 sec_6404 does not therefore permit the abatement of interest for the period of time between the date the taxpayer files a return and the date the irs commences an audit regardless of the length of that time sec_6404 was amended under sec_301 of the taxpayer bill of right sec_2 publaw_104_168 110_stat_1457 to permit the secretary to abate interest with respect to an unreasonable error or delay resulting from managerial and ministerial acts this amendment however applies to interest accruing with respect to deficiencies or payments of tax for years beginning after date therefore the amendment is inapplicable to the case at bar see 112_tc_19 n period h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 petitioners request abatement partly because respondent did not notify them that their return had been selected for examination until date they argue that such a length of time constitutes a ministerial error by respondent and warrants an abatement of interest for purposes of sec_6404 an error or delay cannot be considered for the period before date because that is the date on which respondent first contacted petitioners in writing regarding the deficiency for see sec_6404 krugman v commissioner supra pincite nerad v commissioner tcmemo_1999_376 petitioners also assert that the audit was unreasonably lengthy because several different irs employees participated in the audit there is no evidence in the record that any of the employees assigned to petitioners' audit mishandled any portion of the audit there were no significant delays by respondent replying to contacts or correspondence from petitioners the greatest delays came in petitioners' responses to respondent's document requests respondent's decisions on how to proceed during the audit necessarily required the exercise of judgment and thus cannot be ministerial acts additionally the mere passage of time does not establish error or delay by the commissioner in performing a ministerial_act lee v commissioner supra pincite the court therefore concludes that the passage of months during the audit of petitioners' tax_year is not attributable to error or delay in performing a ministerial_act reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
